Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	All rejections in the previous Office Action are withdrawn. A Terminal Disclaimer was received by the office on February 23, 2022 disclaiming parent patents (U.S. Patent Nos. 10, 757, 403 and 10, 205, 939 and 9, 692, 535) of the current application.

Allowable Subject Matter
2.	Claims 1-20 are allowable. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged and claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421    

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421